Citation Nr: 1412438	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for spondylolysis L5 on left with grade I spondylolisthesis L5-S1 with narrowing of lumbosacral interspace, and meralgia paresthetica of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a Board hearing at the RO in May 2012.  In a May 2012 statement, the Veteran withdrew his request for a Board hearing.  38 C.F.R. 
§ 20.704 (2013).


FINDING OF FACT

The Veteran's service-connected low back disability is productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less.  There is no evidence of ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no higher, for the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in March 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in June 2012.  An August 2012 addendum opinion confirmed that the Veteran's claims file was reviewed.  The examination is sufficient, as the examiner considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria 

The Veteran contends that his low back disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's low back disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  

Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or, evidence of the combined range of motion of the thoracolumbar spine to not greater than 120 degrees; or, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes caused by intervertebral disc syndrome during the past 12 months having a total duration of at least: 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

IV.  Analysis

In an April 2009 VA-contracted examination, the Veteran reported that he has low back pain that travels down his right leg into his calf on a daily basis.  The Veteran also reported having flare-ups during cold weather or after walking on concrete and experiencing stiffness, weakness, and numbness.  
On examination, the examiner noted that the Veteran's gait was abnormal; he has a left foot drop that resulted from compartment syndrome that developed after a left knee fracture.  The Veteran's range of motion was as follows: forward flexion to 60 degrees, with pain noted at 60 degrees; extension to 10 degrees, with pain noted at 10 degrees; left and right lateral flexion to 30 degrees, with pain noted at 30 degrees; and left and right lateral rotation to 20 degrees, with pain noted at 20 degrees.  After repetitive use, the Veteran's range of motion was not additionally limited, but the examiner noted pain and lack of endurance.  The straight leg raise test was negative bilaterally.  The Veteran's neurological examination was normal and he did not report any bowel, bladder or erectile dysfunction.   The Veteran did not have any incapacitating episodes during the last 12 months.  The examiner opined that the Veteran is able to work as a truck driver; but that his ability to bend is limited and he cannot lift any significant weight.  

During a June 2012 VA examination, the Veteran reported that his symptoms have worsened since his last examination.  The Veteran did not report experiencing flare-ups.  Forward flexion was to 80 degrees, with objective evidence of painful motion beginning at 0 degrees; extension was to 5 degrees, with painful motion beginning at 0 degrees; bilateral lateral flexion and rotation was to 15 degrees, with painful motion beginning at 0 degrees.  The Veteran was unable to perform repetitive-use testing due to pain.  The examiner found that after repetitive use, the Veteran experienced less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on swelling; disturbance on locomotion; and interference with sitting, standing and/or weight-bearing.  The Veteran's reflex and sensory examination were normal, with the exception of the Veteran's left lower extremity.  The examiner noted that the Veteran had left lower extremity numbness secondary to an old knee injury and indicated that this condition was not related to the Veteran's back condition.  The straight leg raise test was negative, bilaterally.  

The Veteran reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness in his lower right extremity.  The examiner indicated that he was unable to find objective clinical signs of radiculopathy or intervertebral disc syndrome.  The examiner also noted that the Veteran only had a subjective history of nerve involvement.  The examiner indicated that an additional diagnosis of radiculopathy was not warranted because he was unable to find objective clinical signs to determine nerve root involvement.  The Veteran did not report bowel or bladder problems.  

The examiner opined that the Veteran's condition impacted his ability to work and that he was limited to: lifting twenty pounds, two times during an eight hour period; walking 1/2 mile at one time or one mile during an eight hour period; sitting for fifteen minutes at a time or standing for ten minutes at a time, and sitting or standing for an eight hour period with frequent changes of position.  In addition, the examiner noted that the Veteran cannot bend or stoop.  

After considering the foregoing, the Board concludes that the criteria are effectively met for assignment of a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for the Veteran's low back condition.  Although the Veteran's forward flexion was to 80 degrees during his June 2012 VA examination, the examiner noted that there was objective evidence of painful motion, beginning at 0 degrees.  In addition, the Veteran was unable to complete repetitive-use testing because of pain.  When range of motion testing shows pain on motion, VA must evaluate the affected joint region based on the nature and extent of functional loss.  DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  Here, the VA examiner noted that after repetitive use, the Veteran experiences less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  Based on the foregoing, the Board finds that the Veteran's range of motion for all practical purposes, when factoring functional loss due to pain, is approximately limited to flexion to 30 degrees or less. 

However, the Board finds that the Veteran's low back disability does not approximate unfavorable ankylosis of the entire thoracolumbar spine, which is required for a 50 percent rating.  For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a,
General Rating Formula for Diseases and Injuries of the Spine, Note 5.  In this case, while the Veteran's range of motion is limited, the evidence of record does not show that the Veteran's limited range of motion results in any of the above-mentioned conditions.  Therefore, the Board finds that the Veteran is able to move his thoracolumbar spine and his functional limitations do not approximate the conditions associated with unfavorable ankylosis of the entire thoracolumbar spine.  

The Board has considered whether the Veteran's condition should be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, the June 2012 examiner did not find objective evidence of intervertebral disc syndrome and the evidence of record does not support a finding that the Veteran was prescribed bed rest by a physician within the last year.  In addition, the Veteran reported that he did not have any incapacitating episodes during the past 12 months during his April 2009 and June 2012 examinations.  Therefore, a rating based on incapacitating episodes is not applicable in this case.  

The Board has also considered whether the Veteran's low back disability warrants a separate compensable evaluation for any associated neurological disorders.  The Veteran has competently reported that he has radiating pain into his lower right extremity.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the April 2009 and June 2012 examiners found that the Veteran's straight leg raise test was negative for radiculopathy.  During his April 2009 examination, neurologic testing was normal.  During his June 2012 examination, the Veteran's reflex and sensory examinations were normal, with the exception of his left lower extremity, which the examiner indicated was not related to the Veteran's low back condition.  The June 2012 examiner also indicated that a separate diagnosis for radiculopathy was not warranted because he could not find any objective clinical signs of radiculopathy.  In addition, during his April 2009 and June 2012 examinations, the Veteran denied experiencing bowel or bladder impairment.  Based on these considerations, the Board finds that an additional separate rating for neurologic manifestations of the Veteran's low back disability is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

V.  Other Considerations 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's low back disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not indicated that he is unemployed because of his low back disability.  In addition, while the April 2009 and June 2012 examiners found that the Veteran's ability to work is limited; neither examiner indicated that the Veteran was unable to work.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased rating of 40 percent, and no higher, for spondylolysis L5 on left with grade I spondylolisthesis L5-S1 and narrowing of lumbosacral interspace and meralgia paresthetica of the right leg is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


